—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 2000, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*855Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment as a clerk with the State Insurance Fund without good cause. Claimant testified that he resigned from his clerk position because of work-related stress caused by an increased work load due to a reduction in staff. Nevertheless, claimant did not inform his supervisor of the problems he was experiencing and he received no medical advice to quit his job. It has been held that dissatisfaction with one’s employment, including assertions of being overworked, does not constitute good cause for leaving employment (see, Matter of Costello [Commissioner of Labor], 268 AD2d 845; Matter of Sibertzeff [Commissioner of Labor], 264 AD2d 936).
Furthermore, claimant’s earnings from his subsequent two-week employment with EAB Personnel Services were insufficient to break the disqualification caused by his voluntary separation from employment with the State Insurance Fund (see, Labor Law § 593 [1] [a]).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.